DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Containing means in claim 1, which appears to be a generic container
Fire detecting means in claim 2, which per the specification, includes heat sensors, optical sensors, audio sensors or other detecting means (Page 7, lines 10-12)
Spray device in claim 1, which per the specification, includes a nozzle (Page 6, line 30)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Heinemann (EP0440883) in view of Hognaland (US 2015/0307276).
Regarding claim 1, Heinemann discloses a robotic picking system comprising:
a storage system (lines 118-119), the storage system comprising at least one robotic service device (Figure 1), the robotic service device comprising:
a body (1, 3) defining a containing means (3) for containing fire extinguishing material (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Figure 1, The containing means is capable of housing extinguishing material; As depicted, it currently houses the propellant tank), 
a spray device (6) for dispensing the fire extinguishing material from the containing means (Lines 158-159) of the robotic service device, wherein the spray device (6) is configured to dispense fire extinguishing material toward a second grid point such that the first extinguishing material descends a second column of the storage system within which a first is located, the first column being adjacent the second column (The limitation is interpreted as a recitation of intended use, and therefore, afforded limited patentable weight; Paragraphs 7-9, Lines 158-159, The device is capable of driving to a desired location, and extinguishing a fire; Examiner interprets this disclosure to suggest that the device may be located at a desired grid point and dispense fluid to a second grid point, such that the fluid descends a second column of the storage system).
Heinemann fails to disclose a storage system comprising two substantially perpendicular sets of rails forming a grid and stacked containers located beneath the rails of the grid;
the body mounted on two sets of wheels, the first set of wheels being arranged to engage with at least two rails of a first set of rails, the second set of wheels being arranged to engage with at least two rails of a second set of rails, the first set of wheels being independently moveable and driveable with respect to the second set of wheels such that only one set of wheels will engage with the first and second sets of rails at any one time thereby enabling movement of the robotic service device along rails to any point on the grid by driving only the set of wheels engaged with the rails so that the body is located at a first grid point that is over a first column.
The Examiner notes, for clarity, that Heinemann does disclose a movable system through a storage system.
Hognaland discloses an improved robotic picking system that includes a storage system (3) comprising two substantially perpendicular sets of rails forming a grid (Figure 6) and stacked containers (2) located beneath the rails of the grid (Paragraph 31, lines 4-7) , a body (5, 5a, 5b) mounted on two sets of wheels (11, 10), a first set of wheels (11) being arranged to engage with at least two rails of a first set of rails (Figure 8), a second set of wheels (10) being arranged to engage with at least two rails of a second set of rails (Figure 9, The interior wheels engage rails to move in the x direction and the exterior wheels engage rails to move in the y direction), one of the first set of wheels (11) or second set of wheels (10) being independently moveable and drivable with respect to the other of the first (11) or second set of wheels (10) such that only one set of wheels (11, 10) will engage with the first and second sets of rails at any one time thereby enabling movement of the robotic service device along rails to any point on a grid by driving only the set of wheels engaged with the rails so that the body is located at a first grid point that is over a first column (Figure 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the transporting system of Heinemann with the disclosures of Hognaland, replacing the transporting system of Heinemann with a system that includes two sets of wheels (Hognaland, 11, 10) upon which the body (Heinemann, 1) is mounted, a storage system (Hognaland, 3) comprising two substantially perpendicular sets of rails forming a grid (Hognaland, Figure 6) and stacked containers (Hognaland, 2) located beneath the rails of the grid (Hognaland, Paragraph 31, lines 4-7), a first set of wheels (Hognaland, 11) being arranged to engage with at least two rails of a first set of rails (Hognaland, Figure 8), a second set of wheels (Hognaland, 10) being arranged to engage with at least two rails of a second set of rails (Hognaland, Figure 9, The interior wheels engage rails to move in the x direction and the exterior wheels engage rails to move in the y direction), one of the first or second wheels set of wheels (Hognaland, 11) being independently moveable and drivable with respect to the other of the first or second set of wheels (Hognaland, 10) such that only one set of wheels (Hognaland, 11, 10) will engage with the first and second sets of rails at any one time thereby enabling movement of the robotic service device along rails to any point on a grid by driving only the set of wheels engaged with the rails so that the body is located at a first grid point that is over a first column (Hognaland, Figure 8 and Paragraph 33, each set of wheels provides for movement about the rails, one set at a time in the x or y direction; figure 8 depicts the device moving to a location that is over a column of the storage; Additionally, Figure 3 of Heinemann depicts the device moving to a location that is over columns of the storage), in order to provide for a service device that provides greater stability, more effective use of space, and a less time consuming transporting process, as disclosed by Hognaland (Paragraph 6).
Regarding claim 2, Heinemann in view of Hognaland discloses the system according to claim 1, wherein the robotic service device further comprises a fire detecting means (Heinemann, 8).
Regarding claim 5, Heinemann in view of Hognaland discloses the system according to claim 1, wherein the fire extinguishing material is selected from a group consisting of gel, powder, foam, aerosol, fluid, gas, pellets liquid and water (Line 121, the material is a propellant, which is a fluid).
Regarding claim 6, Heinemann in view of Hognaland discloses the system according to claim 2, wherein the fire detecting means is selected from a group consisting of a smoke detector, a heat sensor, an optical sensor, and an audio sensor (Line 122 heat sensor).
Regarding claim 7, Heinemann in view of Hognaland discloses the system according to claim 1, wherein the robotic service device further comprises:
a camera means (Heinemann, 7) configured for providing a vision system to allow observation of a fire remotely (Heinemann, lines 156-157).
Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heinemann in view of Hognaland and Ariizumi (US 2012/0265333).
Regarding claim 16- 17, Heinemann in view of Hognaland discloses the system according to claim 1, but fails to disclose the system further comprising a hose and a hose reel for supplying fire extinguishing material to the robotic service device
or wherein the hose reel is movably carried on the edge of the system by a structural member.
Ariizumi discloses a system that includes a hose (30) and a hose reel (35) (Paragraph 60, the hose is contained in and drawn out from the lifting cable guide; Examiner interprets this structure as a reel) for supplying the fire extinguishing material to the service device (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Paragraph 60)
and wherein the hose reel (35) is movably carried on the edge of the system by a structural member (44)..
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Heinemann in view of Hognaland with the disclosures of Ariizumi, further including a hose (Ariizumi, 30) and a hose reel (Ariizumi, 35) (Ariizumi, Paragraph 60, the hose is contained in and drawn out from the lifting cable guide; Examiner interprets this structure as a reel) for supplying the fire extinguishing material to the service device (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Ariizumi, Paragraph 60), and wherein the hose reel (35) is movably carried on the edge of the system by a structural member (44), in order to increase the operating capacity of the system.
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
As to Applicant’s arguments regarding elements in red and yellow, the arguments are in black and white. As such, Examiner has no reference to which Applicant’s arguments pertain. However, Examiner will attempt to respond to Applicant’s position as best as possible.
As to Applicant’s position that the Heinemann device risks spoiling inventory in adjacent storage spaces, Applicant’s invention provides the same possibility, dependent upon the location where the inventory is stored. Heinemann in view of Hognaland provides for a device that may be navigated as desired or needed to provide for extinguishing of a fire. 
As to Applicant’s position that Heineman is not configured to be navigated as claimed, Heineman puts forth disclosure that the device is moved to a location, based upon detection of the fire. The device is capable of spraying to an adjacent location, or another location, dependent upon how the device is configured to respond to the fire. The features upon which Applicant relies are a recitation of intended use, and as claimed, do not appear to include distinguishing structural features that provide that provide for the current device to perform in a manner that distinguished from that put forth by Heinemann.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Heinemann discloses a device that is configured to move about a grid in order to extinguish a fire. Hognaland discloses a device that also provides means to move about a grid, but differs in that movement is provided in an x-y direction with wheels. Hognaland provides motivation for the suggested modification, in that it speaks to the ease and stability that the structure provides for movement. A person of ordinary skill in the art would be motivated by the Hognaland to modify the device of Heinemann with the proposed structure, in order to provide for a more efficient and stable movement process, as the grid provides support for the bottom of the service device in a manner not contemplated by Heinemann. 
Applicant asserts that their device limits damage to the storage unit. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Though Applicant has realized an additional benefit, Hognaland provides the benefit of stability and ease of transport. These benefits provide sufficient motivation for a person of ordinary skill in the art to modify Heinemann with the disclosures of Hognaland.
As to Applicant’s position that the suppression apparatus would have to be in/on the robotic unit of Hognaland, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Hognaland suggests modification of a movement device to include movement about a grid, above columns, in an x-y direction, on wheels.
 Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752